Citation Nr: 1232142	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for a cardiac disability, to include ischemic heart disease.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, ischemic heart disease, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a disability manifested by circulation problems of the right side and legs, to include as secondary to diabetes mellitus, ischemic heart disease, and PTSD.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus and PTSD.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before a Veterans Law Judge at a September 2008 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In March 2009, the Board denied all of the claims listed above.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In October 2009, the Court vacated the Board's March 2009 decision and remanded the case for readjudication in compliance with directives specified in an October 2009 Joint Motion filed by counsel for the Veteran and VA.

In June 2010, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the September 2008 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

In February 2011, the Board denied all of the claims listed above.  The Veteran again appealed the Board's denials to the Court.

In April 2012, the Court vacated the Board's February 2011 decision and remanded the case for readjudication in compliance with directives specified in an April 2012 Joint Motion filed by counsel for the Veteran and VA.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for hypertension, circulation problems of the right side and legs, erectile dysfunction, and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in Vietnam during the Vietnam War era.

2.  The Veteran has been diagnosed as having type II diabetes mellitus, which is present to a compensable degree.

3.  The Veteran has been diagnosed as having ischemic heart disease, which is present to a compensable degree.



CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.119, Diagnostic Code (DC) 7913 (2011). 

2.  The criteria for service connection for a cardiac disability, namely ischemic heart disease, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.104, Diagnostic Codes (DCs) 7006, 7017 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claims of service connection for diabetes mellitus and a cardiac disability, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records, including a December 2005 VA primary care treatment note, reflect that the Veteran has been diagnosed with type II diabetes mellitus and ischemic heart disease, to include coronary artery disease. Thus, current disabilities have been demonstrated.

The Veteran contends that he was exposed to herbicides in service on a number of occasions.  For example, he has reported that while stationed at Travis Air Force Base in California, he served on temporary duty as a crew chief aboard C-141 aircraft during several flights to Vietnam between 1967 and 1970.  Such flights were completed to recover aircraft parts and the bodies of deceased soldiers.  He indicated that he remained overnight in Vietnam during each of these trips. 

The Veteran is competent to report participation in flights to Vietnam during the Vietnam War era.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Service personnel records reflect that the Veteran was stationed at Travis Air Force Base from October 1966 to May 1970 and that he served as a jet aircraft mechanic and an assistant crew chief and crew chief on C-141 aircraft on various occasions.

The file contains a research response from the National Personnel Records Center (NPRC) dated in April 2006, indicating  that there were no records to show that the Veteran was exposed to herbicides or to substantiate any service in Vietnam.

The Veteran's representative contacted the Air Force Historical Research Agency in August 2008 and requested flight manifests for a C-141 aircraft that had been identified by the Veteran as being one on which he flew to Vietnam in 1968.  An archivist from that agency responded that flight manifests were never considered permanent records and were therefore not kept by the Air Force.  The unit histories of Military Aircraft Wings that operated in and out of Vietnam during the period in question were generally silent as to the type of passengers and cargo that were carried to and from Vietnam on routine, regularly scheduled flights.  However, it was known that C-141 aircraft did directly transport deceased soldiers from the central morgue at Tan Son Nhut Airfield in Vietnam to Travis Air Force Base.

In a letter dated in September 2008, a retired Air Force Major reported that he was stationed at Travis Air Force Base from March 1968 to March 1969.  During that time, ground crew chiefs at the base frequently took flights to Vietnam without orders or any other written documentation.  All that was necessary was a verbal approval from the aircraft commander.  The C-141 was the aircraft of choice for recovering deceased soldiers from Vietnam and more deceased soldiers were repatriated to Travis Air Force Base in 1968 than at any other time during the Vietnam War due to the Tet Offensive.

Although there is no contemporaneous evidence of any service in Vietnam, there is no affirmative evidence to explicitly contradict the Veteran's reports.  Rather, they are consistent with the information received from the Air Force Historical Research Agency and the retired Air Force Major, and they are generally consistent with the evidence of record.  The Board therefore finds that the Veteran's reports of flights to Vietnam to be credible.

At the very least, the evidence is in relative equipoise as to whether the Veteran set foot in Vietnam during service.  Resolving all reasonable doubt in his favor, the Board concludes that service in the Republic of Vietnam during the Vietnam War era has been demonstrated.  38 U.S.C.A. § 5107(b).

Medical records, including the December 2005 VA primary care treatment note, indicate that the Veteran's diabetes has been treated with medication and a restricted diet.  Furthermore, he underwent a coronary artery bypass graft in January 2003, experienced a myocardial infarction in March 2000, has experienced cardiac symptoms over the years (e.g. chest tightness), and has a history of medication use for his cardiac disability.   Thus, the diabetes and ischemic heart disease have manifested to a degree of 10 percent or more since service.  See 38 C.F.R. §§ 4.104, 4.119, DCs 7006, 7017, and 7913.

Furthermore, because the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

As the Veteran has type 2 diabetes mellitus and ischemic heart disease which have manifested to a degree of 10 percent or more since service and he was exposed to herbicides in Vietnam, service connection for diabetes mellitus and a cardiac disability, namely ischemic heart disease, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Entitlement to service connection for type II diabetes mellitus is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a cardiac disability, namely ischemic heart disease, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

VA treatment records, including a May 2005 VA eye diabetic retinal examination report and the December 2005 VA primary care treatment note, include diagnoses of hypertension, erectile dysfunction, and allergic conjunctivitis.  Also, a May 2004 VA primary care treatment note, a December 2004 VA nurse treatment note, and a January 2005 VA nursing blood pressure note include blood pressure readings of 184/110, 154/96, and 160/96, respectively.  Further, the Veteran has reported circulation problems of the right side and legs.  Thus, there is competent evidence of current hypertension, erectile dysfunction, a disability manifested by circulation problem of the right side and legs, and a bilateral eye disability.

The Veteran contends that his current hypertension, circulation problems, and bilateral eye disability are related to his diagnosed diabetes mellitus and PTSD and that his current erectile dysfunction is related to his diagnosed diabetes mellitus.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part III, Subpart iv, Chapter 4, Section F, Paragraph 22(c) (December 29, 2007), directs that hypertension, cardiac/circulatory problems, and eye problems may, in certain instances, be caused or aggravated by diabetes mellitus.

In sum, there is competent evidence of current hypertension, circulation problems of the right side and legs, erectile dysfunction, and a bilateral eye disability, as well as clinical evidence of conjunctivitis in service.  There is also evidence that the Veteran's hypertension, circulation problems (including erectile dysfunction), and bilateral eye disability may be related to his service-connected diabetes.  VA's duty to obtain examinations as to the etiology of the current hypertension, erectile dysfunction, and bilateral eye disability and as to the nature and etiology of any current disability manifested by circulation problems of the right side and legs is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has a current disability manifested by circulation problems of the right side and legs and to obtain medical opinions as to the etiology of any such disability and of the current hypertension, erectile dysfunction, and bilateral eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since December 2004) had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since December 2004) was caused (in whole or in part) by his service-connected PTSD, diabetes mellitus, and/or ischemic heart disease?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since December 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD, diabetes mellitus, and/or ischemic heart disease?

If the Veteran's current hypertension was aggravated by the service-connected PTSD, diabetes mellitus, and/or ischemic heart disease, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so. 

2.   Schedule the Veteran for a VA examination to determine the etiology of any current disability manifested by circulation problems of the right side and legs.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that any current disability manifested by circulation problems of the right side and legs (any such disability diagnosed since December 2004) had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current disability manifested by circulation problems of the right side and legs (any such disability diagnosed since December 2004) was caused (in whole or in part) by the Veteran's service-connected PTSD, diabetes mellitus, and/or ischemic heart disease?

(c)  Is it at least as likely as not (50 percent probability or more) that any current disability manifested by circulation problems of the right side and legs (any such disability diagnosed since December 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected PTSD, diabetes mellitus, and/or ischemic heart disease?

If any current disability manifested by circulation problems of the right side and legs was aggravated by the service-connected PTSD, diabetes mellitus, and/or ischemic heart disease, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for circulation problems of the right side and legs in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so. 

3.  Schedule the Veteran for a VA examination to determine the etiology of his current erectile dysfunction.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since December 2004) had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since December 2004) was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction (any erectile dysfunction diagnosed since December 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the current erectile dysfunction was aggravated by the service-connected diabetes mellitus, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so. 

4.  Schedule the Veteran for a VA eye examination to determine the etiology of his current bilateral eye disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral eye disability (any eye disability since December 2004) had its onset in service, is related to the Veteran's eye problems in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral eye disability (any eye disability diagnosed since December 2004) was caused (in whole or in part) by his service-connected diabetes mellitus and/or PTSD?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral eye disability (any eye disability diagnosed since December 2004) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus and/or PTSD?

If the current bilateral eye disability was aggravated by the service-connected diabetes mellitus and/or PTSD, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Which currently diagnosed eye conditions (any eye condition diagnosed since December 2004), if any, are refractive errors as opposed to acquired eye disabilities?

(e)  Are any diagnosed eye conditions, whether diagnosed in service or otherwise, congenital conditions?

(f)  If any eye condition is a congenital condition, is the condition a congenital defect or disease?

In formulating the above opinions, the examiner should specifically acknowledge and comment on all eye disabilities diagnosed since December 2004 as well as the Veteran's treatment for allergic conjunctivitis in service in May 1969.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so. 

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


